Exhibit 10.1

UNITED COMMUNITY FINANCIAL CORP. &

THE HOME SAVINGS AND LOAN COMPANY OF YOUNGSTOWN, OHIO

EXECUTIVE INCENTIVE PLAN

Adopted January 21, 2014

The United Community Financial Corp.’s (the “Company”) Executive Incentive Plan
(“EIP”) provides an annual incentive compensation opportunity to certain
executive officers, which at the time of adoption of the EIP included Patrick W.
Bevack, President and CEO of the Company and the Company’s wholly-owned
subsidiary, The Home Savings and Loan Company of Youngstown, Ohio (“Home
Savings”), James R. Reske, Treasurer and Chief Financial Officer of the Company
and Executive Vice President of Home Savings, Jude J. Nohra, General Counsel and
Secretary of the Company and Executive Vice President, Corporate Governance,
General Counsel, and Secretary of Home Savings, Matthew T. Garrity, Executive
Vice President, Credit Administration and Commercial Lending of Home Savings and
Timothy W. Esson, Senior Vice President, Chief Financial Officer and Treasurer
of Home Savings. Executive incentive award payouts are based upon the actual
performance of the Company for a given year by comparing the 12 months ended
September 30 to the actual performance of the peer group (see below) during the
same 12 month period, or by comparing actual performance results for the fiscal
year to annual budget goals See the “Weightings” table below.

Target Award Opportunities and Form of Payout:

Each participant has a target EIP opportunity, defined as a percentage of base
salary as follows: 50% of base salary for Mr. Bevack, and 40% for Messrs. Esson,
Garrity, Nohra and Reske. Following the end of the calendar year, the
Compensation Committee will certify performance results relative to goals and
determine the earned EIP award. Eighty percent (80%) of the earned EIP award
will be paid in cash as soon as practicable, and the remaining twenty percent
(20%) will be paid in restricted shares. The restricted stock awards will be
awarded under the Amended and Restated United Community Financial Corp. 2007
Long-Term Incentive Plan and vest equally over three years, beginning on the
first anniversary of the award.

Peer Group:

The Compensation Committee and the Board of Directors previously developed a
peer group, which it periodically reviews and revises as necessary. The peer
group currently includes the following eighteen (18) organizations:

 

BankFinancial Corp (BFIN)    Horizon Bancorp. (HBNC) ESB Financial Corporation
(ESBF)    Lakeland Financial Corporation (LKFN) Farmers National Banc Corp
(FMNB)    LCNB Bancorp Inc. (LCNB) Farmers & Merchants Bancorp (FMAO)    LNB
Bancorp Inc. (LNBB) First Busey (BUSE)    MainSource Financial Group, Inc.
(MSFG) First Defiance Financial Corp. (FDEF)    Mutualfirst Financial Inc.
(MFSF) First Financial Corporation (THFF)    Peoples Bancorp Inc. (PEBO) First
Mid-Illinois Bancshares (FMBH)    QCR Holdings, Inc. (QCRH) German American
Bancorp Inc. (GABC)    TriState Capital Holdings Inc. (TSC)

Net Income Trigger:

In order for any awards to be made under the EIP for a calendar year’s
performance, the Company must report positive net income for the fiscal year,
calculated in accordance with GAAP, but adjusted to exclude the effect of
extraordinary items. If this trigger is met, incentive awards will be calculated
as described below.

Performance Measures, Weightings, Goals, and Payout Calibration:

The Compensation Committee has identified six financial performance measures
that are aligned with the Company’s goals. Each of the six performance measures
has a weighting ranging from 10% to 30%. The Company’s results on four of the
six measures will be evaluated relative to the peer group. The other measures
(Net Income and Net Loan Growth) will be evaluated relative to the
Board-approved annual budget.

The Performance-Payout Table below describes the six performance measures, their
respective weighting, how performance on each measure will be evaluated
(relative to peers or relative to budget) and the goals for threshold
performance, target performance and superior performance. Achievement of the
target performance goal will result in 100% of target payout for the respective
measure, while achievement of the superior performance goal will result in 200%
of the target payout for the measure. Performance in between threshold and
target, or between target and superior, will be interpolated.



--------------------------------------------------------------------------------

Performance-Payout Table:

 

          Evaluated
Vs.    Performance Goals

Performance Measure

   Weight       Threshold    Target    Superior

Core ROAA

   30%    Peers    25th %ile    50th %ile    75th %ile

Net Income ($MM)

   30%    Budget    75% of Budget    100% of Budget    125% of Budget

Net Loan Growth ($MM)

   10%    Budget    75% of Budget    100% of Budget    125% of Budget

Core Deposit Growth

   10%    Peers    25th %ile    50th %ile    75th %ile

Efficiency Ratio

   10%    Peers    25th %ile    50th %ile    75th %ile

Non-Performing Assets

   10%    Peers    25th %ile    50th %ile    75th %ile   

 

  

 

  

 

  

 

  

 

Payout for Performance Level (% of Target Opportunity)1:    0%    100%    200%
        

 

  

 

  

 

 

1  Note that payouts will be interpolated for performance between discrete
points. For example, performance at the 65th percentile of the Peer Group will
result in a payout of 160% of target; performance at the 30th percentile of
peers will result in a payout of 20% of target.

Definitions:

 

  •   %ile: Percentile Rank within defined Peer Group

 

  •   “Core” ROAA: GAAP performance excluding extraordinary items

 

  •   Net Income: GAAP Net Income excluding extraordinary items

 

  •   Net Loan Growth: Net loan growth projected in the budget compared to
actual net loan growth from January 1 – December 31

 

  •   Core Deposit Growth: Total Deposits less time deposits

 

  •   Efficiency Ratio: Operating Expense divided by Operating Revenue

 

  •   Non-Performing Assets: Total NPAs divided by Average Total Assets

The Committee maintains flexibility and discretion to adjust measure
definitions, if such adjustments ensure a better comparison relative to the peer
group and most appropriately reflect the goals of the EIP and the Company’s
compensation philosophy.



--------------------------------------------------------------------------------

Example EIP calculation:

For example, assume a participant has a base salary of $225,000 and a target EIP
opportunity of 40% of salary, or $90,000. Further assume the performance results
in the table below. The calculated earned EIP award for this participant would
be $95,400.

 

           Assumed     Implied     Weighted  

Performance Measure

   Weight     Performance     Payout     Payout  

Core ROAA

     30 %      40th        60 %      18.0 % 

Net Income ($MM)

     30 %      90 %      60 %      18.0 % 

Net Loan Growth ($MM)

     10 %      110 %      140 %      14.0 % 

Core Deposit Growth

     10 %      70th        180 %      18.0 % 

Efficiency Ratio

     10 %      70th        180 %      18.0 % 

Non-Performing Assets

     10 %      80th        200 %      20.0 %    

 

 

   

 

 

   

 

 

   

 

 

           Total Payout =        106.0 %           Target EIP =      $ 90,000   
        

 

 

           Earned EIP =      $ 95,400            

 

 

         80% paid in cash =        $76,320           20% paid in stock =       
$19,080   

Other Administrative Guidelines:

The Plan provides that a participant in the Plan must be employed with the
Company on the date the award is made (and when the equity portion of the Award
vests); otherwise, the participant is not entitled to any award or the unvested
equity award.

The Board maintains discretion to amend, modify, terminate or otherwise adjust
the Plan as necessary.